Citation Nr: 0104633	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  93-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946, March 1950 to March 1954, and from April 1954 
to May 1968.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 1992, 
rating decision of the Department of Veterans Affairs 
Regional Office in Atlanta, Georgia (hereinafter RO).

The Board remanded this issue for further development in 
August 1995 and June 1997.


FINDINGS OF FACT

The veteran's current heart disorder is not shown to be 
causally related to an injury or disease in service, nor was 
it manifested within one year of discharge from service; 
furthermore, it has not been shown to be the result of his 
service-connected edema of the lower extremities.  


CONCLUSION OF LAW

The veteran's heart disorder is not due to disease or injury 
which incurred in or aggravated by service or within one year 
of discharge from service; nor is it proximately due to or 
result of the service-connected edema of the lower 
extremities.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110, 1131.  If a 
cardiovascular disability is not diagnosed during service, 
but is present to a compensable degree within one year 
following separation from service, service connection is also 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When a veteran contends that 
his service-connected disability has caused a new disability, 
he must submit competent medical evidence of a causal 
relationship between the two disabilities to prevail on his 
claim.  See generally, Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone a VA examination, and pertinent 
outpatient treatment records have been associated with the 
record.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The veteran's service medical records are negative for a 
heart disorder.  In 1967, swelling all over the body was 
shown with 1+ pitting edema.  The veteran's retirement 
examination found no evidence of swelling.  

Subsequent to service discharge, a VA examination conducted 
in 1968, found no evidence of cardiomegaly, murmurs or 
thrills.  An electrocardiogram (EKG) was within normal 
limits.

Military outpatient treatment records noted that the veteran 
was taking a diuretic for edema in the late 1960's.  In 1969, 
it was noted that the veteran had no past history of heart 
disease, a past history of hypertension, and that he had some 
dyspnea on exertion.  In 1970, it was noted that the veteran 
had probable early congestive heart failure with secondary 
cough.  A VA examination, conducted in 1971, failed to 
disclose a heart disorder.  Military outpatient treatment 
records noted treatment for hypertension in the mid 1970's.  

In 1987, the veteran was diagnosed with right ventricular 
enlargement and left atrial enlargement.  In May 1989, the 
veteran sustained an acute myocardial infarction.  
Subsequently, the veteran was diagnosed with congestive heart 
failure.  

The veteran testified at a personal hearing before the Board 
in 1993 that either his service-connected edema of the lower 
extremities caused his current heart disease, or in the 
alternative, that the edema shown in service and thereafter, 
was a manifestation of his current heart disorder.  

A VA examination was conducted in February 1996.  The veteran 
was diagnosed with heart disease.  The etiology of the 
condition was noted to have been ischemic hypertensive 
disease.  The veteran was also noted to have periodic angina, 
fluid retention, i.e., edema 2+, and sinus rhythm.  The 
examiner also noted that the veteran had recurrent and 
chronic edema secondary to coronary and hypertensive disease.  

A VA cardiovascular evaluation was conducted in April 2000.  
The examiner reviewed the veteran's claims file.  The 
diagnosis was organic heart disease; etiology-
atherosclerotic; anatomic-coronary artery disease, history of 
myocardial infarction in 1989; physiological-sinus rhythm, 
mildly decompensated, no angina; and cardiac status and 
prognosis-moderately compromised, fair with therapy.  
Systemic hypertension, fairly well controlled with present 
treatment was also diagnosed.  The examiner noted that only 
significant, sustained, inservice hypertension could cause 
congestive heart failure; not the one in service episode of 
hypertension that the veteran sustained in 1967, which was 
subsequently normalized.  The examiner also noted that 
several VA examinations conducted subsequent to service were 
negative for heart disease.  The examiner stated that 
bilateral lower extremity swelling could be caused by several 
types of heart disease, but that the veteran did not have 
such conditions in service.  He also stated that the mild 
peripheral edema that the veteran sustained in the service 
did not cause or aggravate a heart condition.  

The veteran is currently service connected for edema of the 
right lower extremity and left lower extremity, both rated 20 
percent disabling.  

Service connection for a heart condition must be denied as 
there is no competent medical evidence of record indicating a 
nexus between the veteran's current heart condition and 
either service or his service-connected edema of the lower 
extremities.  Furthermore, there is no evidence that the 
veteran's heart disorder was manifested to a compensable 
degree within one year of service discharge.  Due 
consideration has been given to the veteran's statements and 
testimony supporting his arguments.  However, the veteran's 
sworn testimony and other statements are not competent 
evidence to establish the etiology of his current heart 
disease.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In fact, the VA examiner who conducted the April 
2000 VA cardiovascular evaluation specifically concluded that 
the veteran's heart condition was not caused by service or by 
his service-connected edema.  

In 1993, the Board obtained a medical opinion from a medical 
advisor to the Board. In light of the holding in Austin v. 
Brown, 6 Vet. App. 547 (1994), the Board finds that opinion 
to be of no probative value.  The Board further finds that 
although the RO relied upon this opinion in the rating 
decision of 1996, the veteran was properly provided a copy of 
the opinion and 60 days to submit any additional evidence or 
argument in response to the opinion.  It therefore appears 
that the requirements of Thurber v. Brown, 5 Vet. App. 119 
(1993) and Austin have been met, and as such, the veteran was 
not prejudiced thereby.  Nevertheless, the Board's decision 
herein does not include consideration of the 1993 opinion of 
the medical adviser to the Board.

The preponderance of the evidence is against the claim for 
service connection for heart disease on either a direct or 
secondary basis.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.  







		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

